DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss.
Plaintiff filed her Complaint on August 17, 2009, appealing Defendant's Notice of Proposed Adjustment and/or Distribution, dated March 18, 2009.
A telephone case management conference was scheduled for December 2, 2009. Plaintiff's authorized representative, Clayton C. Cathcart, LTC, failed to appear. Another telephone case management conference was scheduled and held on January 11, 2010. At that conference, Defendant representative, Kevin Cole (Cole), repeated the request for additional information set forth in his Answer filed September 30, 2009. Plaintiff through her authorized representative agreed to provide the requested information no later than February 12, 2010.
On February 9, 2010, Cole informed the court that Plaintiff's representative faxed a handwritten statement signed by an employee of the Jackson County Department of Health and Human Services to him. (Def's Ex A-2.) Cole concluded that "the information provided does not substantiate an actual address for Plaintiff's husband and there is conflicting information available to the Department of Revenue * * *." (Def's Status Rep, Feb 9, 2010 at 2.) Cole requested that Plaintiff provide three documents: (1) A rental agreement for Jesus Cortez Melchor; (2) The name and location of Jesus Cortez Melchor's employer(s); and (3) A copy of *Page 2 
Jesus Cortez Melchor's drivers license or state identification card. Plaintiff did not respond to Defendant's information request.
On March 18, 2010, the court issued a Journal Entry. In its Journal Entry, the court stated that if Plaintiff failed to provide the requested information to Defendant or a written explanation why the information was not or could not be provided by March 31, 2010, Plaintiff's appeal would be dismissed. As of this date, Plaintiff has not provided the requested information nor communicated with the court. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of April 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Presiding Magistrate Jill A.Tanner on April 20, 2010. The court filed and entered this Decisionon April 20, 2010.